There was justly due February 7, 1931, the sum of $3,114.40 (this includes interest); and defendant tendered $2,841.60 and kept the tender good. That left unpaid upon the amount justly due $272.80, and clearly plaintiff was entitled to interest thereon from that date until the entry of the judgment. The court computed the amount at $16.64. It is immaterial whether the $272.80 be called interest or the balance between the amount due and the amount tendered. Strictly speaking, it was the latter. When the tendered sum was applied upon the amount due on February 7, 1931, the sum of *Page 543 
$272.80 remained unpaid, and interest should be paid on that sum from that date on. Defendant's tender (afterwards accepted to apply on the claim) made a cut-off in the claim, leaving a balance of $272.80 then due.
We adhere to our previous decision.